Citation Nr: 0738926	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-20 496A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
issued by the Department Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This case was later 
transferred to the RO in St. Petersburg, Florida, which 
conducted a de novo review of the veteran's claim. 

In December 2005, this case was remanded back to the RO for 
additional evidentiary development.  The case is now before 
the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded again to comply with the Board's 
December 2005 remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the December 2005 Board 
remand, paragraph 3, instructed the AOJ to afford the veteran 
a VA examination regarding the nature, extent, and etiology 
of any respiratory disorders.  The examination was to include 
all special studies or tests deemed necessary by the 
examiner.  The examiner was also asked to clearly outline the 
rationale of any opinions expressed.  

In compliance with the Board's remand, the veteran underwent 
a VA examination in October 2006.  The VA examiner reviewed 
the veteran's claims file and conducted a pulmonary function 
tests along with a computed tomography (CT) scan.  The VA 
examiner diagnosed the veteran with chronic obstructive 
pulmonary disease (COPD), bronchiectasis, and chronic ground 
glass pneumonia and pneumonitis.  Regarding the Board's 
request for an etiology opinion, the VA examiner could not 
"resolve this issue without resorting to mere speculation."  
The VA examiner noted that the veteran had never "undergone 
a bronchoscopy, which would have been helpful to clarify the 
etiology of his lung findings."  

After carefully reviewing the veteran's claims file, the 
Board finds that medical treatment records do not contain any 
bronchoscopy examinations.  Therefore, this case must be 
remanded for compliance with instruction paragraph 3 of the 
Board's December 2005 decision, to conduct all special 
studies or tests deemed necessary by the examiner to provide 
an etiology opinion.

On remand, the AOJ should arrange for the veteran to undergo 
a bronchoscopy, by the appropriate specialist, and any other 
studies or tests deemed necessary for the requested opinion.  
The VA examiner should review the veteran's claims file, 
medical history, and the results of all studies and tests 
completed for his respiratory disorders and opine on the 
nature, extent, and etiology of his respiratory disorders, 
including COPD, bronchiectasis, and chronic ground glass 
pneumonia and pneumonitis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the veteran a 
VA respiratory examination, including a 
bronchoscopy and any other studies or 
tests deemed necessary, by an appropriate 
specialist.  The examiner is to determine 
the nature, cause, and etiology of the 
veteran's respiratory disorders, 
including COPD, bronchiectasis, and 
chronic ground glass pneumonia and 
pneumonitis.  The examiner should take a 
complete history from the veteran and 
review the entire claims file and must 
indicate in the examination report that 
such was performed.  The examination 
report should include a detailed account 
of all pathology found to be present.  
After all relevant evidence in the claims 
file is reviewed, the VA examiner should 
offer an opinion as to whether the 
veteran's respiratory disorders , 
including COPD, bronchiectasis, and 
chronic ground glass pneumonia and 
pneumonitis, is at least as likely as not 
(50 percent or more probability) incurred 
in or aggravated by his service, 
including his exposure to cold weather in 
Korea and treatments that he received in 
service.  If the etiology of the 
diagnosed disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptom/diagnosis is 
related to which factors/events.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.  

2.  Following completion of the 
foregoing, the AOJ should review the 
claims folder and ensure that all of the 
development actions have been conducted 
and completed in full.  If the AOJ finds 
that additional medical examination is 
necessary in order to decide the claim, 
such examination should be scheduled and 
conducted.  Specific attention is 
directed to the opinion rendered by the 
VA specialist.  If the examination report 
does not include fully detailed 
description of etiology for the veteran's 
respiratory disorders, the report must be 
returned to the VA specialist for 
corrective action.  38 C.F.R. § 4.2 
(2007) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.")  Green v. Derwinski, 1 Vet. 
App. 121,124 (1991).

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



